Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147341                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147341
                                                                    COA: 316117
                                                                    Cheboygan CC: 12-004483-FC
  ALBERT JOSEPH KNAPP, JR.,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 11, 2013 order
  of the Court of Appeals is considered. We DIRECT the Cheboygan County Prosecuting
  Attorney to answer Issues II and III in the defendant’s application for leave to appeal
  within 28 days after the date of this order.

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
           t1021
                                                                               Clerk